Slip Op. 20-150

                 UNITED STATES COURT OF INTERNATIONAL TRADE



 SGS SPORTS INC.,

          Plaintiff,
                                                    Before: Jennifer Choe-Groves, Judge
 v.
                                                    Court No. 18-00128
 UNITED STATES,

          Defendant,



             ORDER GRANTING PLAINTIFF’S MOTION FOR REHEARING

         Upon consideration of Plaintiff SGS Sports Inc.’s Motion For Rehearing, ECF No. 41,

Sept. 8, 2020 (“Plaintiff’s Motion”), and all other papers and proceedings in this action, it is

hereby

         ORDERED that Plaintiff’s Motion is granted; and it is further

         ORDERED that Slip Opinion 20-113, ECF No. 39, and the accompanying Judgment,

ECF No. 40, are set aside; and it is further

         ORDERED that this matter is set for trial on a date to be scheduled by the court.


                                                                    /s/ Jennifer Choe-Groves
                                                                  Jennifer Choe-Groves, Judge

Dated:     October 22, 2020
         New York, New York